Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 1, 4 and 9-10 are allowed
	
Reasons for Allowance
3.	The Applicant’s amendment overcomes the obviousness rejection based on the most representative prior arts of reference
. 
The above-mentioned feature and its advantage are neither disclosed nor suggested in the cited references to  Fursich (US 2016/0148062) and Michael Baur et al., (US 2015/0251602).
In respect to the amended claims, Fursich discloses a method of generating a panoramic view including the side view image obtained from a wide angle view camera being displayed on a portion of a screen, and having an overlay scaling the distance to the object, or overlaying colors corresponding to the distance to object or relative to the vehicle speed, but without inferring that the field of view of the side-view image captured within the blind-spot region is modified at a pace corresponding i.e., proportional to the vehicle’s relative speed, as claimed by; 
determining the relative speed of the object in relation to the vehicle; and 

 The newly searched art to Oba (US 2019/0248288) teaches about obtaining the relative speed of objects detected on the left and right side of the vehicle according to their distance to vehicle, by which, moving the displayed side images, reducing or increasing the horizontal size of the side images in dependence of the driver’s head position and the line of sight, thus extending the visibility of the objects detected to further determine and reduce the risk of collision.  
It is concluded that none of the prior arts of reference searched, disclose or teach the amended claim matter prior to the invention’s effective filing date.

Conclusion
4.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/